Reversed and Remanded and Opinion filed May 18, 2006








Reversed and Remanded and Opinion filed May 18, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00320-CV
____________
 
ABITIBI-CONSOLIDATED CORPORATION,
Appellant
 
V.
 
WAREHOUSE ASSOCIATES, Appellee
 

 
On Appeal from the 157th District
Court
Harris County, Texas
Trial Court Cause No. 03-62341
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 6, 2006.
On May 11, 2006,  the parties filed a joint motion to
reverse the judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court.
PER CURIAM
Judgment rendered and Opinion
filed May 18, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.